Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00595-CV

                                   Timothy L. BEATTY,
                                        Appellant

                                              v.

                              THE PALMS APARTMENTS,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV04587
                      Honorable Tommy Stolhandske, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Because
appellant is indigent, no costs of this appeal are assessed.

       SIGNED January 2, 2019.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice